Robinson, Judge

(dissenting):

Deeming the decision herein contrary to precedent in this court, I dissent. The weight of authority seems to be that if pending proceedings in mandamus against an officer like a *364sheriff his term expires, the pi-oceedings abate and are nor revivable against his successor. The point is squarely met and so decided in Holderman v. Schane, 56 W. Va. 11, an unanimous decision. The prior decision in Hebb v. County Court, 49 W. Va. 733, was by a divided court and is not a binding precedent. It was not so deemed when the court reached Holderman v. Scheme. The opinion in the last named case is fully sanctioned. 26 Cyc. 421, 424. This court having years ago fully considered and decided this question as to which there is diversity of authority, the principle then established should not now be disturbed. Stability in precedent, unless assuredly wrong, should be maintained.